TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 7, 2019



                                     NO. 03-18-00559-CV


                                Sherwin Bartonico, Appellant

                                                v.

                               Aspen Zephyr Russell, Appellee


       APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
      DISMISSED ON APPELLANT’S MOTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment signed by the trial court on August 7, 2018. Sherwin

Bartonico has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall bear its own costs relating to this appeal, both in this Court and in

the court below.